UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-7016



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus



TROY NOLAN BAZILIO,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-93-41-F; CA-97-32-5-F)


Argued:   September 28, 2004                 Decided:   October 28, 2004


Before MICHAEL and MOTZ, Circuit Judges, and Henry E. HUDSON,
United States District Judge for the Eastern District of Virginia,
sitting by designation.


Vacated and remanded; authorization denied by unpublished per
curiam opinion.


ARGUED: David M. Krinsky, GEORGETOWN UNIVERSITY LAW CENTER,
Appellate Litigation Clinic, Washington, D.C., for Appellant. Anne
Margaret Hayes, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee. ON
BRIEF: Steven H. Goldblatt, Director, Cary Berkeley Kaye,
Supervising Attorney, Amy Oberdorfer Nyberg, Christen Sproule,
Student Counsel, GEORGETOWN UNIVERSITY LAW CENTER, Appellate
Litigation Clinic, Washington, D.C., for Appellant.       Frank D.
Whitney, United States Attorney, Rudy A. Renfer, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Troy Nolan Bazilio, a federal prisoner, appeals the

district court’s denial of his motion for reconsideration of its

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).      Because Bazilio’s motion for reconsideration attacks his

conviction and sentence rather than any alleged defect in the

collateral review process, it constitutes a successive § 2255

application, over which the district court lacked jurisdiction.

See United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003),

cert. denied, 124 S.Ct. 496 (2003).

      In   accordance    with   Winestock,    however,   we   will   construe

Bazilio’s notice of appeal and appellate brief as a motion for

authorization to file a successive § 2255 application. Id. at 208.

We have reviewed the record and conclude that Bazilio fails to meet

the requirements for authorization to file such a successive

application. In order to obtain authorization to file a successive

§ 2255 application, a movant must assert claims based on either:

(1) newly discovered evidence sufficient to establish that no

reasonable factfinder would have found the movant guilty; or (2) a

new   rule    of   constitutional   law,    previously   unavailable,   made

retroactive by the Supreme Court to cases on collateral review. 28

U.S.C. § 2255 ¶ 8 (2000).       Bazilio does not satisfy either of these

conditions.




                                    - 3 -
     For these reasons, we vacate the order of the district court

denying   Bazilio’s   motion   for   reconsideration   and   remand   with

instructions to dismiss that motion for lack of jurisdiction.           To

the extent Bazilio applies to us for authorization to file a

successive § 2255 motion, we deny such authorization.



                         VACATED AND REMANDED; AUTHORIZATION DENIED




                                 - 4 -